Syllabus by
PARDEE, J.
1. In the absence of a municipal ordinance or resolution establishing main thoroughfares in addition to those created by law and designating what vehicles shall haye the right of way at intersections, the police department of a city does not have the power to make such designations, and its attempt to do so by the placing of legible and appropriate signs at such intersections, does not have any legal effect and does not deprive the driver of a motor vehicle of the rights at such intersections given him by the general laws of the state.
2. At the,close of all of the evidence in a civil case, one of the two attorneys for the plaintiff made an opening argument to the jury; at the conclusion of which the attorney for the defendant declined to make an argument; thereupon the other attorney for the plaintiff asked and was granted permission by the trial court, over the objection and exception of defendant’s attorney, to make an argument to the jury — both of said arguments being within the time allotted for that purpose to plaintiff’s attorneys. The court then gave the attorney for the defendant another opportunity to make an argument to the jury under the changed circumstances, which he declined.
Held: that the trial court did not commit any prejudicial error, it not having abused its discretion under the circumstances.
(Editor’s Note) This opinion will be published, in full, in other Ohio Publications. For citations, watch the Omnibus Index.